I cannot agree in upholding the validity of a statute (Act No. 326, Pub. Acts 1913), which provides for the leasing of all of the overflowed lands and lake bottom lands in the State of Michigan, to private parties for private purposes. These lands are not alienable or at most are only conditionally so. They are held in trust by the State in its sovereign capacity for the use of all of the people for the purpose of navigation, hunting and fishing. State v. Venice of America Land Co.,160 Mich. 680. The State cannot abdicate its trust. It may make a grant of parcels of such lands for the public benefit or for any purpose that will be of greater benefit to the people than their rights of navigation, hunting or fishing. But it cannot, consistently with its trust, make a grant of any portion of such lands to any person for private use. The State is charged with the protection of public rights in public waters and public lands, and any grant to private parties for private use is in derogation of those rights. The rights which the people have in the waters and the beds of the Great Lakes are common to all of them. They are equal and correlative, and so, when the State undertakes to grant special privileges to Paul it must take corresponding privileges away from Peter. This cannot be done without a violation of its trust. It cannot give any of the public rights for private use. Legally no individual can be given any greater rights than he enjoys as a member of the public. If he is given any privilege above that which other people have, it is to that extent an infringement of their rights. It is difficult to conceive of any circumstances under which it would be possible to make a grant of *Page 32 
public lands for private use without an impairment of public rights. If we are to maintain the trust theory as to these lands and waters in this State, we must hold that grants for private use are absolutely void. The validity of the statute in question cannot be sustained.
It authorizes leases of all the unpatented overflowed lands, made lands and lake bottom lands in the State of Michigan to private parties for private use for 99 years with the privilege of renewal. It gives exclusive possession and control of the land leased to the lessees by permitting them to build cottages and club houses, to dredge, to ditch, throw up embankments, put in sheet piling, and fence in the property. The idea of building fences is, of course, to exclude the public, whose right to free access the State is charged with protecting. Every lease authorized by the statute destroys public rights in the lands and waters leased. Is Justice WIEST right in saying, "The legislative act retains in the State every feature of the trust reposed in its governmental capacity?" We think not. Another objectionable feature of the statute is that which authorizes leases for 99 years with the privilege of renewal and sale by the lessees. In its effect upon public rights a lease for such a term is equivalent to the alienation of the fee. This objection is rendered more serious because the statute also authorizes such long term leases of all of the unpatented overflowed lands and lake bottom lands belonging to the State of Michigan, or held in trust by it. The amount of land that any one individual may thus lease is not specified. The conservation commission is given no discretion in the matter. Every applicant for a lease is entitled to as much of these lands as he can afford to lease. He places his own limitation on the amount he shall receive. So that it is possible under authority of this statute for every *Page 33 
foot of the thousands of acres of unpatented overflowed lands and lake bottom lands in the State of Michigan to pass into the hands of a few people for their private use, to the utter exclusion of the public, whose rights therein the State must protect or violate its trust. It is beyond the power of the legislature to enact any such a statute.
Thus far we have been considering some of the general features of the act and its disastrous effect upon the rights of the people. It remains but to apply what has been said to the case at bar. Here the plaintiff is an applicant under this statute for a lease of a small parcel of land in the St. Clair fiats. The St. Clair flats, it is conceded, are a part of the lake bottom or bed of Lake St. Clair. Prior to the enactment of the statute in question in 1913, they consisted for the most part of submerged lands in which there was a rank growth of aquatic plants. In State v. Fishing  Shooting Club, 127 Mich. 580, Justice HOOKER said:
"This region is celebrated as one of the most extensive breeding places for fish and wild fowl that the country affords, and has been the paradise of sportsmen since the first settlement of the region."
Three thousand acres in this region have been leased under authority of the statute. Cottages and club houses have been built, embankments thrown up, sheet piling put in and the water pushed back. The conservation commission has declined to make any further leases. The plaintiff wants this court to issue its writ of mandamus to compel the execution of a lease to him for a period of 99 years. It is clear that a lease under the circumstances stated would be a substantial impairment of the rights of the public. Every man, woman or child in the State of Michigan who can carry a gun or a fishing rod has a right to pursue wild fowl or fish all over the St. Clair flats, and no *Page 34 
act of the legislature can deprive them of these rights except for a corresponding benefit to the public.
The act of the legislature under which this lease is sought is an attempt to convert public property to private use. It takes away from the people lands and waters which the State holds in trust for the common benefit and gives them nothing in return. The legislature has no such power. It can only legislate for the public good. This act does not authorize a grant for any public purpose. And, as I have endeavored to show, unless it is for a public purpose or the use to be made of the land granted is for the public benefit, the grant is invalid.
My Brother SHARPE contends that the legislature can authorize a grant of a portion of such lands and waters to private parties for private use when it can be done "without detriment to the public interest in the land and waters remaining;" and in support of this contention he cites and relies onIllinois Cent. R. Co. v. Illinois, 146 U.S. 387
(13 Sup. Ct. 110).
The opinion of Mr. Justice Field in that case does not hold that grants can be made to private parties for private use. It does hold that such grants may be made to private persons for public use. In most every judicial opinion, however able and exhaustive it may be, there is usually some general language which to be correctly understood must be read with reference to the particular facts of the case under consideration. When so read, the opinion of Justice Field merely holds that a grant of a portion of these lands and waters to a private person or corporation is only valid if made for public use. He was considering the validity of a grant to the Illinois Central Railroad Company, a grant for public use, "in aid of commerce;" and he said:
"So long as their disposition is made for such purposes, no valid objections can be made to the grants." *Page 35 
But regardless of the holding in the Illinois CentralRailroad Case, let us examine the rule which my Brother says should be adopted by this court, in its application to the interest which the people of this State have in these public lands and waters. The rule contended for is that the legislature can grant such lands and waters to private persons for private use when it can be done "without detriment to the public interests in the lands and waters remaining." Under this rule the power of the State to take away valuable rights from the people is made to depend upon the fact that it does not take all they have and what is taken does not injure them in the enjoyment of what they have left. It is as though a stick-up man went through your pockets and took your pocket book containing $500, but left your fountain pen. If you can be deprived of your $500 "without detriment" to you in the use of your fountain pen, it is a perfectly legitimate transaction. The legislature has no power to take from one citizen what rightfully belongs to him and give it to another. While it is true that the people hold their rights in land subject to the public welfare, and, if necessary for the common good, can be compelled to surrender them, it is not true that they can be required to yield them to private persons for private purposes.
"The legislature is to make laws for the public good and not for the benefit of individuals." Cooley's Constitutional Limitations (7th Ed.), 184.
Both of my Brethren who have written to sustain the validity of this statute say that the land which the plaintiff desires to lease for a period of 99 years is relicted land, and Justice SHARPE says that the statute is valid to the extent that it authorizes grants of relicted land.
The statute does not authorize grants of relicted land, and if it did there is nothing in the record indicating *Page 36 
that this is relicted land. The petition of the plaintiff for the writ of mandamus contains no such allegation. And neither of the parties have made any such claim in their briefs or in their oral arguments. They agree upon the issue as stated by the plaintiff in his brief, as follows:
"The sole question in this case is whether the nature of the State's title to the lake bed is such that the legislature cannot authorize the disposal of any part of it in private ownership, though such ownership being expressly subjected to the public rights of navigation, hunting and fishing."
Under these circumstances we are not warranted in holding that this is relicted land, and in disposing of the issue on that ground. For aught the record shows it may be entirely submerged by the waters of the lake. But, if it could be regarded as relicted land, the question arises, What right has the legislature to authorize its conveyance to private parties for private purposes to the exclusion of the public? The right of passage over it belongs to the people. The State still holds it in trust for any public use of which it is capable. I do not understand that the rights of navigation, hunting and fishing are the only rights which the people have in the waters and lands of the Great Lakes. It may be that they were the only rights exercised in the earlier days, but the conditions and circumstances of the people are constantly changing. So is the law. Nothing is static. The changed circumstances of the people have made these lands subservient to new public uses. The people need the relicted lands of the Great Lakes for parks and playgrounds and for access to the water for the purpose of fishing and bathing. If necessary for the protection of the people in the enjoyment of these new rights, it is the plain duty of the court to alter or modify the common-law rules in this State, to make them applicable *Page 37 
to the changed conditions and present needs of the people.
Holding this view of the matter, I cannot agree with my Brother SHARPE that this statute is valid to the extent that it authorizes grants of relicted lands to private persons for private uses. Nor can I give my judicial assent to the views of Mr. Justice WIEST. In my judgment the statute is wholly invalid. The conservation commission was right in refusing to execute a lease with the plaintiff.
The writ should be denied, without costs.
FELLOWS, J., did not sit.
Justice MOORE took no part in this decision.